DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This final office action is in response to the amendment filed 28 February 2022.
Claims 1-20 are pending. Claims 1, 8, and 15 are independent claims.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-4, 8-11, and 15-18 are rejected under 35 U.S.C. 103 as being unpatentable over Schuster (US 2013/0085828, published 4 April 2013) and further in view of Zawierka (US 2019/0188250, published 20 June 2019) and further in view of Oren et al. US 2020/0027171, filed 22 July 2019, hereafter Oren).
As per independent claim 1, Schuster discloses a processor-implemented method for petition creation through social analytics, the method comprising:
generating a repository of user social data (paragraphs 0013 and 0045)
extracting one or more social topics that are related to the user social data (paragraphs 0009-0010, 0029, and 0036)
generating a social supplication model using the repository and the extracted one or more social topics (paragraphs 0036 and 0058-0061: Here, a model is based upon a user’s social interactions and a repository of data)
determining discussion issues within the social topic and a topic discussion distance between each user based on the generated social supplication model (paragraph 0045)
a petition based on determined discussion issues (paragraph 0044)
Schuster fails to specifically disclose generating a petition. However, Zawierka, which is analogous to the claimed invention because it is directed toward generating petitions, discloses generating a petition (Figure 2; paragraphs 0028-0029). It would have been obvious to one of ordinary skill in the art at the time of the applicant’s effective filing date to have combined Zawierka with Schuster, with a reasonable expectation of success, as it would have enabled a user to generate a petition. This would have enabled the user to not just receive relevant petitions, but enabled them to create their own and share it with their friends having similar interests. This would have enabled the user to more easily engage in social/political issues.
Schuster fails to specifically disclose:
analyzing the social topics and any user relationship with the topic for the user
generating a score relating to each social topic for each user based on a model
associating one or more users to each social topic based on the score
associating one or more users wot one another when the one or more users are associated to the same topic
notifying at least one of the users associated to the same social topic that a petition can be generated relating to the same social topic
However, Oren, which is analogous to the claimed invention because it is directed toward connecting users having similar social awareness, discloses:
analyzing the social topics and any user relationship with the topic for the user (paragraphs 0012-0013)
generating a score relating to each social topic for each user based on a model (paragraphs 0012-0013)
associating one or more users to each social topic based on the score (paragraphs 0019-0020)
associating one or more users with one another when the one or more users are associated to the same topic (paragraphs 0019-0020)
notifying at least one of the users associated to the same social topic relating to the same social topic (Figure 2; paragraphs 0150-0154)
It would have been obvious to one of ordinary skill in the art at the time of the applicant’s effective filing date to have combined Oren with Schuster, with a reasonable expectation of success, as it would have allowed for matching users based upon affinity factors. This would have allowed for connecting users having similar social awareness on topics, allowing them to maintain relationships and organize.
As per dependent claim 2, Schuster, Zawierka, and Oren disclose the limitations similar to those in claim 1, and the same rejection is incorporated herein. Schuster discloses wherein the repository of user social data is generated based on social media sites (paragraph 0029).
As per dependent claim 3, Schuster, Zawierka, and Oren disclose the limitations similar to those in claim 1, and the same rejection is incorporated herein. Schuster fails to disclose calculating cosine differences of the extracted social topics to determine relationships between the topics. 
However, the examiner takes official notice that determining relationships between items via calculating cosine differences was notoriously well-known in the art at the time of the applicant’s effective filing date. It would have been obvious to one of ordinary skill in the art at the time of the applicant’s effective filing date to have combined the well-known with Schuster, with a reasonable expectation of success, as it would have enabled identification of similarity. This would have allowed the user to receive contents related to relevant issues while preventing them from receiving unrelated contents.
As per dependent claim 4, Schuster, Zawierka, and Oren discloses the limitations similar to those in claim 1, and the same rejection is incorporated herein. Schuster discloses utilizing topic modeling algorithms to extract one or more social topics from the generated repository (paragraphs 0058-0061).
With respect to claims 8-11, the applicant discloses the limitations substantially similar to those in claims 1-4, respectively. Claims 8-11 are similarly rejected.
With respect to claims 15-18, the applicant discloses the limitations substantially similar to those in claims 1-4, respectively. Claims 15-18 are similarly rejected.

Claims 5, 7, 12, 14, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Schuster, Zawierka, and Oren and further in view of Zhao et al. (US 2018/0285730, published 4 October 2018, hereafter Zhao).
As per dependent claim 5, Schuster, Zawierka, and Oren disclose the limitations similar to those in claim 1, and the same rejection is incorporated herein. Schuster fails to specifically disclose distributing the petition to each user with a preconfigured topic discussion distance of the determined discussion issue associated with the petition.
However, Zhao, which is analogous to the claimed invention because it is directed toward providing content within a distance, discloses distributing the related content to each user with a preconfigured topic discussion distance of the determined content associated with the page (paragraph 0040). It would have been obvious to one of ordinary skill in the art at the time of the applicant’s effective filing date to have combined Zhao with Schuster, with a reasonable expectation of success, as it would have enabled a user to receive relevant contents. This would have provided the user the advantage of receiving contents they were unaware of but provided to them, allowing them with the ability to easily access and interact with contents in which they are interested. 
Schuster fails to specifically disclose generating a petition. However, Zawierka, which is analogous to the claimed invention because it is directed toward generating petitions, discloses generating a petition (Figure 2; paragraphs 0028-0029). It would have been obvious to one of ordinary skill in the art at the time of the applicant’s effective filing date to have combined Zawierka with Schuster, with a reasonable expectation of success, as it would have enabled a user to generate a petition. This would have enabled the user to not just receive relevant petitions, but enabled them to create their own and share it with their friends having similar interests. This would have enabled the user to more easily engage in social/political issues.
As per dependent claim 7, Schuster, Zawierka, and Oren disclose the limitations substantially similar to those in claim 1, and the same rejection is incorporated herein. Schuster fails to specifically disclose recommending a petition creation related to other social topics that is within a preconfigured topic discussion distance range. 
However, Zhao, which is analogous to the claimed invention because it is directed toward providing content within a distance, discloses recommending content to each user with a preconfigured topic discussion distance of the determined content associated with the page (paragraph 0040). It would have been obvious to one of ordinary skill in the art at the time of the applicant’s effective filing date to have combined Zhao with Schuster, with a reasonable expectation of success, as it would have enabled a user to receive relevant contents. This would have provided the user the advantage of receiving contents they were unaware of but provided to them, allowing them with the ability to easily access and interact with contents in which they are interested. 
With respect to claims 12 and 19, the applicant discloses the limitations substantially similar to those in claim 5. Claims 12 and 19 are similarly rejected.
With respect to claim 14, the applicant discloses the limitations substantially similar to those in claim 7. Claim 14 is similarly rejected.

Claims 6, 13, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Schuster, Zawierka, and Oren and further in view of Chhichhia et al. (US 2016/0034757, published 4 February 2016, hereafter Chhichhia).
As per dependent claim 6, Schuster, Zawierka, and Oren disclose the limitations substantially similar to those in claim 1, and the same rejection is incorporated herein. Schuster fails to specifically disclose displaying the topic distance in different colors based on a preconfigured topic discussion distance and a preconfigured distance range. 
However, Chhichhia, which is analogous to the claimed invention because it is directed toward displaying similar contents in colors, discloses displaying the topic distance in different colors based on a preconfigured topic discussion distance and a preconfigured distance range (Figure 20; paragraph 0149). It would have been obvious to one of ordinary skill in the art at the time of the applicant’s effective filing date to have combined Chhichhia with Schuster, with a reasonable expectation of success, as it would have enabled a user to identify relevance based upon usage of a similar color. It would have provided a user the advantage of easily identifying relatedness.
With respect to claims 13 and 20, the applicant discloses the limitations substantially similar to those in claim 6. Claims 13 and 20 are similarly rejected.

Response to Arguments
Applicant’s arguments have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Schuster, Zawierka, and Oren.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYLE R STORK whose telephone number is (571)272-4130. The examiner can normally be reached 8am - 2pm; 4pm - 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Scott Baderman can be reached on 571/212-3644. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/KYLE R STORK/Primary Examiner, Art Unit 2144